 


113 HR 462 RH: Utah National Guard Readiness Act
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 55
113th CONGRESS 1st Session 
H. R. 462
[Report No. 113–80] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2013 
Mr. Bishop of Utah (for himself, Mr. Chaffetz, Mr. Matheson, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Natural Resources 
 

May 17, 2013
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require the conveyance of certain public land within the boundaries of Camp Williams, Utah, to support the training and readiness of the Utah National Guard. 
 
 
1.Short titleThis Act may be cited as the Utah National Guard Readiness Act. 
2.Land conveyance, Camp Williams, Utah 
(a)Conveyance requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Interior, acting through the Bureau of Land Management, shall convey, without consideration, to the State of Utah all right, title, and interest of the United States in and to certain lands comprising approximately 420 acres, as generally depicted on a map entitled Proposed Camp Williams Land Transfer and dated June 14, 2011, which are located within the boundaries of the public lands currently withdrawn for military use by the Utah National Guard and known as Camp Williams, Utah, for the purpose of permitting the Utah National Guard to use the conveyed land as provided in subsection (c). 
(b)Supersedence of executive orderExecutive Order No. 1922 of April 24, 1914, as amended by section 907 of the Camp W.G. Williams Land Exchange Act of 1989 (title IX of Public Law 101–628; 104 Stat. 4501), is hereby superseded, only insofar as it affects the lands identified for conveyance to the State of Utah under subsection (a). 
(c)Reversionary interestThe lands conveyed to the State of Utah under subsection (a) shall revert to the United States if the Secretary of Defense determines that the land, or any portion thereof, is sold or attempted to be sold, or that the land, or any portion thereof, is used for non-National Guard or non-national defense purposes. 
(d)Hazardous materialsWith respect to any portion of the land conveyed under subsection (a) that the Secretary of Defense determines is subject to reversion under subsection (c), if the Secretary of Defense also determines that the portion of the conveyed land contains hazardous materials, the State of Utah shall pay the United States an amount equal to the fair market value of that portion of the land, and the reversionary interest shall not apply to that portion of the land. 
 

May 17, 2013
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
